UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended: March 31, 2011 Commission File Number: 814-00720 LOS ANGELES SYNDICATE OF TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-5655532 (State or Jurisdiction of (IRS Employer ID No) Incorporation or Organization) 3651 Lindell Road, Suite D #146, Las Vegas, NV89103 (Address of principal executive office) (zip code) (702) 943-0320 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to file such files).Yes No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [ X ] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X]. The number of shares outstanding of registrant’s common stock, par value $.001 per share, as of April 30, 2011, is 11,589,399 shares. Los Angeles Syndicate of Technology, Inc. INDEX Page Part I Financial Information (unaudited) Item 1: Condensed Financial Statements Statements of Net Assets as of March 31, 2011 and December 31, 2010 3 Statements of Operations – For the Three Months Ended March 31, 2011 and 2010 4 Statements of Cash Flows – For the Three Months Ended March 31, 2011 and 2010 5 Statements of Changes in Net Assets (Liabilities) – For the Three Months Ended March 31, 2011 and 2010 6 Financial Highlights – For the Three Months Ended March 31, 2011 and 2010 7 Schedule of Investments as of March 31, 2011 8 Schedule of Investments as of December 31, 2010 9 Notes to Condensed Financial Statements 10 Item 2: Managements' Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3: Quantitative and Qualitative Disclosure about Market Risk 29 Item 4: Controls and Procedures 29 Part II Other Information 30 Item 1: Legal Proceedings Item 1A: Risk Factors Item 2: Unregistered Sales of Equity Securities and Use of Proceeds Item 3: Defaults Upon Senior Securities Item 4: Submission of Matters to a Vote of Security Holders Item 5: Other Information Item 6: Exhibits Signatures Exhibits 2 PART 1:FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS Los Angeles Syndicate of Technology, Inc. Condensed Statements of Net Assets March 31, 2011 (unaudited) and December 31, 2010 (Unaudited) ASSETS Investments in portfolio companies: Controlled (cost $239,247 at March 31, 2011 and $244,959 at December 31, 2010) $ $ Non-controlled(cost $393 at March 31, 2011 and $393 at December 31, 2010) Total investments Cash and cash equivalents Office furniture and equipment, net Deposit TOTAL ASSETS LIABILITIES Accounts payable, trade Amounts due related parties TOTAL LIABILITIES NET ASSETS $ $ Commitments and contingencies (Note 7) COMPOSITION OF NET ASSETS: Common stock, $.001 par value, authorized 100,000,000 shares; 11,589,399 and 11,889,363 shares issued and outstanding at March 31, 2011 and December 31, 2010 Additional paid in capital Stock subscription receivable ) ) Accumulated deficit: Accumulated net operating loss ) ) Net realized gain (loss) on investments ) ) Net unrealized appreciation (depreciation) of investments NET ASSETS $ $ NET ASSET VALUE PER SHARE $ $ See accompanying notes to financial statements. 3 Los Angeles Syndicate of Technology, Inc. Condensed Statements of Operations Three Months Ended March 31, 2011 and 2010 (Unaudited) Revenues Management Fees $ $
